DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the claim recites “a area” in line 10. The term should be “an area” for grammatical accuracy.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “override determination unit”, “first travelable area generation unit”, “second travelable area generation unit”, “composition unit”, “own vehicle traveling trajectory generation unit”, and “route tracking control unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for the above-noted limitations can be found in paragraph [0016] of the substitute specification filed 12/10/2021.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a vehicle” in line 1 and “an own vehicle” in line 2. It is unclear if these two elements refer to the same vehicle or to different vehicles. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the recitation of “a vehicle” to refer to the claimed “own vehicle.” 

Furthermore, the claim recites that the first travelable area is generated “when determining that the own vehicle changes lanes by the override.” The first travelable area is ultimately used to generate the “third travelable area” and the “own vehicle traveling trajectory”, and a step of “when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory.” That is, the claim requires the vehicle to change lanes by override in order to generate the own vehicle traveling trajectory, but then the own vehicle traveling trajectory is used to control the vehicle during the lane change. Therefore it is impossible to perform the claimed method as recited because the vehicle must have already changed lanes in order to initiate the method, at which point controlling the motion of the vehicle during the lane change would not occur because the lane change had already occurred. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat recitations of “changes lanes” to “will change lanes”, set in the future tense. 

The claim further recites “generating a second travelable area in the traveling lane.” The claim further recites “ generating an own vehicle traveling trajectory within the third travelable area based on … a trajectory along the other lane in the second travelable area” (emphasis added). As claimed however, the second travelable area is in the traveling lane, not the other lane. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “generating a second travelable area in the traveling lane” to read as “generating a second travelable area in the other lane”, as indicated in Figures 4-5.

Regarding claims 2-11, these claims depend from claim 1 and are therefore rejected for the same reasons as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 9, the claim recites “generating the first travelable area along the traveling lane up to a point on a near side of the obstacle.” It is unclear which side of the obstacle is the “near side”, as there is no point defined or referenced as being the origin for being “near” the obstacle. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as ““generating the first travelable area along the traveling lane up to a point on a side of the obstacle nearest to the own vehicle”. 

Further regarding claim 10, the claim recites “the second travelable area in the other lane.” As noted above regarding claim 1, the second travelable area is defined as being in “the traveling lane”, not in “the other lane.” Appropriate clarification is required. 

Regarding claim 12, the claim recites “a vehicle” in line 1 and “an own vehicle” in line 2. It is unclear if these two elements refer to the same vehicle or to different vehicles. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the recitation of “a vehicle” to refer to the claimed “own vehicle.” 

Furthermore, the claim recites that the first travelable area is generated “when it is determined that the own vehicle changes lanes by the override.” The first travelable area is ultimately used to generate the “own vehicle traveling trajectory”, and a step of “when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory.” That is, the claim requires the vehicle to change lanes by override in order to generate the own vehicle traveling trajectory, but then the own vehicle traveling trajectory is used to control the vehicle during the lane change. Therefore it is impossible to perform the claimed method as recited because the vehicle must have already changed lanes in order to initiate the method, at which point controlling the motion of the vehicle during the lane change would not occur because the lane change had already occurred. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat recitations of “changes lanes” to “will change lanes”, set in the future tense. 

The claim further recites “generating a second travelable area in the traveling lane.” The claim further recites “ generating an own vehicle traveling trajectory based on the first trajectory and the second travelable area” and “when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory.” As claimed however, the second travelable area is in the traveling lane, not the other lane, so the lane change could not be completed using the first trajectory and the second travelable area. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “generating a second travelable area in the traveling lane” to read as “generating a second travelable area in the other lane”, as indicated in Figures 4 and 5. 

Regarding claim 13, the claim recites “a vehicle” in line 1 and “an own vehicle” in line 2. It is unclear if these two elements refer to the same vehicle or to different vehicles. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the recitation of “a vehicle” to refer to the claimed “own vehicle.” 

Furthermore, the claim recites that the first travelable area is generated “when it is determined that the own vehicle changes lanes by the override.” The first travelable area is ultimately used to generate the “own vehicle traveling trajectory”, and a step of “when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory.” That is, the claim requires the vehicle to change lanes by override in order to generate the own vehicle traveling trajectory, but then the own vehicle traveling trajectory is used to control the vehicle during the lane change. Therefore it is impossible to perform the claimed method as recited because the vehicle must have already changed lanes in order to initiate the method, at which point controlling the motion of the vehicle during the lane change would not occur because the lane change had already occurred. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat recitations of “changes lanes” to “will change lanes”, set in the future tense. 

Regarding claims 14-15, these claims depend from claim 13 and are therefore rejected for the same reasons as claim 13 above, as they do not cure the deficiencies of claim 13 noted above. 

Regarding claim 16, the claim recites “a vehicle” in line 1 and “an own vehicle” in line 2. It is unclear if these two elements refer to the same vehicle or to different vehicles. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the recitation of “a vehicle” to refer to the claimed “own vehicle.” 

Furthermore, the claim recites that the first travelable area is generated “when determining that the own vehicle changes lanes by the override.” The first travelable area is ultimately used to generate the “third travelable area” and the “own vehicle traveling trajectory”, and a step of “when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory.” That is, the claim requires the vehicle to change lanes by override in order to generate the own vehicle traveling trajectory, but then the own vehicle traveling trajectory is used to control the vehicle during the lane change. Therefore it is impossible to perform the claimed functions as recited because the vehicle must have already changed lanes in order to initiate the functionality of the various units, at which point controlling the motion of the vehicle during the lane change would not occur because the lane change had already occurred. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat recitations of “changes lanes” to “will change lanes”, set in the future tense. 

The claim further recites “generating a second travelable area in the traveling lane.” The claim further recites “ generating an own vehicle traveling trajectory within the third travelable area based on … a trajectory along the other lane in the second travelable area” (emphasis added). As claimed however, the second travelable area is in the traveling lane, not the other lane. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat “generating a second travelable area in the traveling lane” to read as “generating a second travelable area in the other lane”, as indicated in Figures 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (United States Patent Application Publication No. US 2019/0049974 A1) in view of Tanaka (United States Patent Application Publication No. US 2018/0154825 A1).

Regarding claim 1, Kato teaches a traveling control method for a vehicle, comprising:
determining whether an own vehicle traveling autonomously along a traveling lane changes lanes to another lane different from the traveling lane by override (see [0062]-[0066] and [0103]-[0109]); and
when the own vehicle changes lanes by the override, controlling a motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109]). 

Kato does not expressly teach when determining that the own vehicle changes lanes by the override, generating a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel; generating a second travelable area in the traveling lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel; generating a third travelable area by connecting the first travelable area and the second travelable area; generating an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area.
Tanaka also generally teaches a vehicle control method and device (see Abstract). Tanaka teaches a travelable region determination unit 30 that determines a first travelable area in the traveling lane in which the own vehicle can travel and a second travelable area in the other lane in which the own vehicle can travel (see [0045]-[0061] and Figures 9-13). Tanaka teaches this methodology of determining travelable areas for the own vehicle allows for taking into account other traffic participants and reduces the load on the vehicle computing system (see [0007], [0048], and [0061]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Kato so as to when determining that the own vehicle changes lanes by the override, generate a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel, and generate a second travelable area in the traveling lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel, in view of Tanaka, as Tanaka teaches doing so allows for effective control of the own vehicle by taking into account other traffic participants while reducing the processing load on the vehicle computing system. 

The resultant combination of Kato and Tanaka thereby further teaches generating a third travelable area by connecting the first travelable area the second travelable area, and generating an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka). 

Regarding claim 6, the combination of Kato and Tanaka further teaches the second travelable area is generated to match a shape of the other lane (see for example travelable region F33 in Figure 9 of Tanaka). 

Regarding claim 7, the combination of Kato and Tanaka further teaches when an obstacle is detected on the traveling lane in front of the own vehicle and the override of the own vehicle is detected, determining that the own vehicle changes lanes to the other lane by the override (see [0062]-[0066] of Kato). 

Regarding claim 8, the combination of Kato and Tanaka further teaches the first travelable area is generated to match a shape of the traveling lane in which the own vehicle travels (see travelable region F32 in Figure 9 of Tanaka). 

Regarding claim 9, the combination of Kato and Tanaka further teaches when an obstacle is detected on the traveling lane in front of the own vehicle and the override of the own vehicle is detected, determining that the own vehicle makes a lane change to the other lane by the override (see [0062]-[0066] of Kato), and generating the first travelable area along the traveling lane up to a point on a near side of the obstacle (see travelable region F32 in Figure 9 of Tanaka). 

Regarding claim 10, the combination of Kato and Tanaka further teaches controlling the motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory comprises in the traveling lane, controlling the motion of the own vehicle so that the own vehicle travels in the first travelable area, and controlling the motion of the own vehicle so that the own vehicle travels in the second travelable area in the other lane (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka). 

Regarding claim 11, the combination of Kato and Tanaka further teaches controlling the motion of the own vehicle so that the own vehicle decelerates at a timing at which the own vehicle changes lanes by the override (see [0062]-[0070] of Kato). 

Regarding claim 12, the combination of Kato and Tanaka, as applied to claim 1 above, teaches a traveling control method for a vehicle comprising:
determining whether an own vehicle traveling autonomously along a traveling lane changes lanes to another lane different from the traveling lane by override (see [0062]-[0066] and [0103]-[0109] of Kato);
when it is determined that the own vehicle changes lanes by the override, generating a first trajectory in accordance with the override of the own vehicle (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating a second travelable area in the traveling lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating an own vehicle traveling trajectory based on the first trajectory and the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
when the own vehicle changes lanes by the override, controlling motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Regarding claim 13, the combination of Kato and Tanaka, as applied to claim 1 above, teaches a traveling control method for a vehicle comprising:
determining whether an own vehicle traveling autonomously along a traveling lane changes lanes to another lane different from the traveling lane by override (see [0062]-[0066] and [0103]-[0109] of Kato);
when it is determined that the own vehicle changes lanes by the override, generating a first trajectory in accordance with the override of the own vehicle (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating a second trajectory along the other lane different from the traveling lane (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
generating an own vehicle traveling trajectory by connecting the first trajectory and the second trajectory (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
when the own vehicle changes lanes by the override, controlling motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Regarding claim 16, the combination of Kato and Tanaka, as applied to claim 1 above, teaches a traveling control device for a vehicle (automated driving control unit 100 of Kato) comprising:
an override determination unit determining whether an own vehicle traveling autonomously along a traveling lane changes lanes to another lane different from the traveling lane by override (see [0062]-[0066] and [0103]-[0109] of Kato);
a first travelable area generation unit, when determining that the own vehicle changes lanes by the override, generating a first travelable area in the traveling lane, the first travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
a second travelable area generation unit generating a second travelable area in the traveling lane located in a direction in which the override of the own vehicle is executed, the second travelable area being an area in which the own vehicle can travel (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); 
a composition unit generating a third travelable area by connecting the first travelable area and the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka);
an own vehicle traveling trajectory generation unit generating an own vehicle traveling trajectory within the third travelable area based on a trajectory reflecting a steering control during a state of the override in the first travelable area and a trajectory along the other lane in the second travelable area (see [0071]-[0114] of Kato and [0045]-[0061] of Tanaka); and 
a route tracking control unit, when the own vehicle changes lanes by the override, controlling motion of the own vehicle so that the own vehicle travels along the own vehicle traveling trajectory (see [0062]-[0070] and [0103]-[0109] of Kato).

Claims 2-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kato and Tanaka, as applied to claims 1 and 13 above, respectively, and further in view of Samper et al. (United States Patent Application Publication No. US 2018/0188031 A1) [hereinafter “Samper”].

Regarding claim 2, the combination of Kato and Tanaka, as applied to claim 1 above, does not expressly teach the first travelable area is generated based on a predicted traveling trajectory in accordance with the override of the own vehicle. 
Samper also generally teaches a method and system for controlling a vehicle trajectory (see Abstract). Samper teaches that the vehicle planned path is predicted using a variety of vehicle metrics (see at least [0017] and Figure 3A). Kato teaches the travelable effective areas are set based on the traveling plan of the vehicle (see [0103]-[0114]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Kato and Tanaka such that the first travelable area is generated based on a predicted traveling trajectory of the own vehicle in the manner taught by Samper, in view of Samper, as the combination of Kato and Tanaka teaches the vehicle traveling plan is used to generate the travelable areas and Samper teaches an effective way of predicting the planned vehicle trajectory. 

Regarding claim 3, the combination of Kato, Tanaka, and Samper further teaches the first travelable area is generated based on the predicted traveling trajectory calculated from a current steering angle and a current vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 4, the combination of Kato, Tanaka, and Samper further teaches the first travelable area is generated based on the predicted traveling trajectory calculated from a current yaw rate and a current vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 5, the combination of Kato, Tanaka, and Samper further teaches the second travelable area is generated from at least a position on a side of the own vehicle in a traveling direction of the traveling lane relative to a position at which the predicted traveling trajectory is contact with the other lane (see traveling region F33 in Figure 9 of Tanaka). 

Regarding claim 14, the combination of Kato, Tanaka, and Samper, as applied to claim 2 above, teaches the first trajectory is generated in accordance with a current steering angle and vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Regarding claim 15, the combination of Kato, Tanaka, and Samper, as applied to claim 2 above, teaches the first trajectory is generated in accordance with a current yaw rate and vehicle speed of the own vehicle (see [0017] of Samper, [0103]-[0114] of Kato, and the rejection of claim 2 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Caldwell et al. (US 2019/0355257 A1) generally teaches:
Drive envelope determination is described. In an example, a vehicle can capture sensor data while traversing an environment and can provide the sensor data to computing system(s). The sensor data can indicate agent(s) in the environment and the computing system(s) can determine, based on the sensor data, a planned path through the environment relative to the agent(s). The computing system(s) can also determine lateral distance(s) to the agent(s) from the planned path. In an example, the computing system(s) can determine modified distance(s) based at least in part on the lateral distance(s) and information about the agents. The computing system can determine a drive envelope based on the modified distance(s) and can determine a trajectory in the drive envelope.


Hecker et al. (CN 109715453) generally teaches:
Here, the vehicle (100) comprises vehicle motion control system (110), at least one supply device (102) and at least one actuator (106, 108). said vehicle motion control system is used for generating motion for the vehicle (100) default data (125) of at least one device (120), at least one vehicle feature (104) of said at least one providing device for providing the vehicle (100), said at least one actuator for influencing the movement of the vehicle (100). the method comprises the following steps: by generating (120) interface to read default data (125), and by the interface provided by at least one device (102) for reading at least one vehicle feature (104). Here, the default data (125) representative of the vehicle (100) traveling passage of a road and/or speed characteristics. step of the leading data (135), the method further comprises under the condition of using default data (125) and at least one vehicle feature (104) is determined for a vehicle (100). Here, the leading data (135) can be used under the following default data (125) when controlling the movement of the vehicle (100). The method further comprises evaluating for at least one adjusting variable (137) of at least one actuator (106, 135) under the condition using the pilot data (108) of the step. the method further comprises adjusting the at least one variable (137) output (240) to the at least one actuator (106, 108) of the interface step.

Binet et al. (US 2019/0064813 A1) generally teaches:
Systems and methods for controlling an autonomous vehicle are provided. In one example embodiment, a computer-implemented method includes obtaining data representing a first trajectory including one or more states corresponding to a motion path. The method includes determining a second trajectory based at least in part on the first trajectory, the second trajectory including a first state corresponding to the motion path, and one or more secondary states corresponding to the motion path, the one or more secondary states indicating a state of the autonomous vehicle relative to the first state. The method includes determining one or more control signals based at least in part on the second trajectory. The method includes controlling a motion of the autonomous vehicle according to the motion path, based at least in part on the one or more control signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669